UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-7243


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RAHEEM ABDUS SALAM JOHNSON,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:08-cr-00876-RBH-2)


Submitted:   November 19, 2015              Decided:   November 24, 2015


Before NIEMEYER, KING, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Raheem Abdus Salam Johnson, Appellant Pro Se.      William E.
Day, II, Christopher Dolan Taylor, Assistant United States
Attorneys, Florence, South Carolina, Carrie Fisher Sherard,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Raheem     Abdus    Salam      Johnson   appeals       the    district      court’s

order denying his 18 U.S.C. § 3582(c)(2) (2012) motion for a

sentence     reduction     under      Amendment       782    to        the    Sentencing

Guidelines.      We have reviewed the record and find no reversible

error.     Accordingly,        we    affirm    the    district         court’s    order.

United States v. Johnson, No. 4:08-cr-00876-RBH-2 (D.S.C. July

20, 2015).      We dispense with oral argument because the facts and

legal    contentions     are     adequately     presented         in    the    materials

before   this    court   and     argument     would   not     aid      the    decisional

process.



                                                                                AFFIRMED




                                         2